 

Exhibit 10.6

 



 

THIRD AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

Third Amendment to Note and Warrant Purchase Agreement (this “Amendment”), dated
as of November 24, 2011, by and between Lapis Technologies Inc., a Delaware
corporation (the “Company”), and UTA Capital LLC, a Delaware limited liability
company (the “Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Purchaser entered into a Note and Warrant Purchase
Agreement, dated as of July 12, 2011, as amended on August 16, 2011 and as
further amended on August 31, 2011 (the “Agreement”), pursuant to which, among
other things, the Company agreed to issue to the Purchaser secured promissory
notes and warrants, on the terms and subject to the conditions set forth in the
Agreement; and

 

WHEREAS, pursuant to Section 14.4 of the Agreement, the Company and the
Purchaser desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:

 

Section 1.1. Amendment to the Agreement.

 

(a) Amendment to Section 6.2(a)(i). Section 6.2(a)(i) of the Agreement is hereby
deleted in its entirety and restated to read as follows:

 

“(i) have or incur, or permit any of its Subsidiaries to have or incur any
additional Indebtedness, other than (a) the Indebtedness represented by the
Notes, (b) Indebtedness disclosed on Schedule 4.29, (c) from and after the
Initial Closing until such time, if any, as the Second Closing occurs, (x)
Indebtedness secured by subordinated liens for money borrowed by the Company or
the Subsidiaries of not more than $6,500,000 (the “Sub Debt Limit”), and (y)
guarantees which do not exceed the sum of (I) $2,500,000 plus (II) an amount
equal to the Sub Debt Limit less the aggregate principal amount of all
Indebtedness (other than unsecured loans issued by the government of Israel to
the Company or the Subsidiaries) secured by subordinated liens for money
borrowed by the Company or the Subsidiaries outstanding at any time, and (d)
from and after the Second Closing, if any, (x) Indebtedness secured by
subordinated liens for money borrowed by the Company or the Subsidiaries of not
more than $11,000,000 and (y) guarantees which do not exceed $4,500,000;
provided, however, that the aggregate additional Indebtedness that the Company
and its Subsidiaries are permitted to incur in accordance with this Section
6.2(a) shall be increased by an amount equal to 50% of the amount of principal
on the Notes repaid by the Company to the Purchaser;”

 

Section 1.2 Miscellaneous.

 

(a) Reference to and Effect on the Agreement. This Amendment modifies the
Agreement to the extent set forth herein, is hereby incorporated by reference
into the Agreement and is made a part thereof. Except as specifically amended by
this Amendment, the Agreement shall remain in full force and effect in
accordance with its terms and is hereby ratified and confirmed.

 

(b) Execution. This Amendment may be executed in counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or email attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email-attached
signature page were an original thereof.

 



 

 

 

(c) Entire Agreement. This Amendment and the Transaction Documents (as defined
in the Agreement), together with the exhibits and schedules hereto and thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

(d) Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF TO THE
EXTENT THAT THE GENERAL APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY. THE COMPANY AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR PURCHASER HEREUNDER, ARISING FROM OR IN CONNECTION HEREWITH OR
WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY OR PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING
IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

  THE COMPANY:       LAPIS TECHNOLOGIES, INC.           By:

/s/ David Lucatz

    Name: David Lucatz     Title: President and Chief Executive Officer        
Address:   70 Kinderkamack Road   Emerson, New Jersey   07630   Email Address:
david@dl-capital.com   Facsimile Number: 9723-533-5129

 

 

  PURCHASER:       UTA CAPITAL LLC   By: YZT Management LLC, its Managing Member
          By:

/s/ Udi Toledano

    Name: Udi Toledano     Title: Managing Member         Address:   100
Executive Drive   Suite 330   West Orange, NJ 07052   Email Address:
udi@aatcap.com   Facsimile Number: 973-736-0201

 







 

 

 

 